PD-1001,1002,1003-15
                                                               COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
AUGUST 6, 2015                                                 Transmitted 8/6/2015 1:08:35 PM
                                                                 Accepted 8/6/2015 3:48:36 PM
                                                                                ABEL ACOSTA
                           PD NOS. ________________                                     CLERK

                     IN THE COURT OF CRIMINAL APPEALS
                              AT AUSTIN, TEXAS

          On Discretionary Review From the Thirteenth Court of Appeals
                        at Corpus Christi-Edinburg, Texas
            Cause Nos. 13-14-0283-CR, 13-14-0284-CR, 13-14-0285-CR

                        THE STATE OF TEXAS, Appellant,

                                       V.

                   CHRISTOPHER SHAWN FELLOWS, Appellee.

                        THE STATE OF TEXAS, Appellant,

                                       V.

                          STEVE MARSTON, Appellee.

                        THE STATE OF TEXAS, Appellant,

                                       V.

                            PAUL CARTER, Appellee.

                 APPELLEES’S MOTION TO EXTEND TIME TO FILE
                   HIS PETITION FOR DISCRETIONARY REVIEW

     TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

            CHRISTOPHER SHAWN FELLOWS, STEVE MARSTON, and

     PAUL CARTER, Appellees, by Counsel, BRIAN WICE, file this Motion to

     Extend Time to File Petitions for Discretionary Review.
                                        1
                                      I.

      Appellees were indicted for criminal conspiracy and money

laundering relating to the operation of an alleged illegal gambling

establishment. The trial court granted Appellees’s motion to dismiss the

indictments after finding that their due process rights were violated when

material and exculpatory evidence, POS1, had been destroyed by the

State. On appeal, the court of appeals held that the evidence was neither

material nor exculpatory, reversed the trial court’s order, and remanded

the cases to the trial court. State v. Fellows,
                                       Fellows 2015 WL 3799457 at *10

(Tex.App.– Corpus Christi June 18, 2015)( not designated for publication).

On July 23, 2015, the court of appeals denied Appellees’s motion for

rehearing, but granted their motion to publish. Id. ___ S.W.3d ___, 2015
WL 4504936 (Tex.App.– Corpus Christi July 23, 2015). This petition is

due on August 24, 2015, and this is the first extension sought.

                                     II.

      As a result of his involvement in these matters over the last 45 days,

lead counsel is unable to timely file these petition for discretionary review:

              State of Texas v. Warren Kenneth Paxton, Jr.
                       Nos. 416-81913-2015 et seq.
                   416th District Court of Collin County
                                      2
                     State of Texas v. Dustin Deutsch
    No. 1449535 & 1449536: 183rd District Court of Harris County
      Motion to Disqualify Defense Counsel: Attorney Pro Tem

              Zachs v. Warden, Connecticut State Prison
                     No. TSR-CV12-4004962-S
            Expert Witness: Post-Conviction Writ Hearing

     Appellees pray that this motion be granted, and that the time for

filing these petitions be extended until September 23, 2015.

                                        RESPECTFULLY SUBMITTED,

                                        /s/ Brian W. Wice
                                        _________________________________
                                        BRIAN W. WICE
                                        440 Louisiana Suite 900
                                        Houston, Texas 77002-1635
                                        (713) 524-9922 PHONE
                                        (713) 236-7768 FAX
                                        Bar No. 21417800
                                        Wicelaw@att.net

                      CERTIFICATE OF SERVICE

     This petition was served on Joseph Corcoran, Office of the Attorney

General, P.O. Box 12548, Austin, Texas, 78711, and State Prosecuting

Attorney Lisa McMinn, P.O. Box 130046, Austin, Texas, 78711, by e-filing

on August 6, 2015.

                                        /s/ Brian W. Wice
                                        _______________________________
                                        BRIAN W. WICE
                                    3
                  CERTIFICATE OF COMPLIANCE

    Pursuant to TEX.R.APP.P. 9.4(1)(i)(1), I certify that this document
complies with the type-volume limitations of TEX.R.APP.P.
                                                        .P 9.4(i)(2)(D):

1. Exclusive of the exempted portions set out in TEX.R.APP.P..P 9.4(i)(1),
and pursuant to the Court granting Appellant’s an extension to exceed the
word count, this document contains 511 words.

2. This document was prepared in proportionally spaced typeface using
Word Perfect 8.0 in Century 14 for text and Times New Roman 12 for
footnotes.


                                        /s/ Brian W. Wice
                                        _______________________________
                                        BRIAN W. WICE




                                    4